Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 1 of 32   PageID 7




               EXHIBIT A
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 2 of 32   PageID 8
                                                                  ELECTRONICALLY FILED
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT




            CHANCERY COURT SHELBY COUNTY, TENNESSEE
                 WESTERN DISTRICT OF TENNESSEE

CAMERON BURRELL



Plaintiff




V.
                              CASE NO: 19-1967

INDIGO AG INC.


Defendant




AMENDED PETITION FOR INJUNCTIVE RELIEF AND MONEY DAMAGES




       Come Now the Plaintiff herein by and through counsel record pursuant to

T.R.C.P. 65 and move this Honorable court for a Permanent Injunction restraining

and enjoining Defendant Indigo Ag from making penalty deductions from the

account of Cameron Burrell regarding certain cancellation costs and additional

transportation costs as the initial monies in the account are encumbered by a


1
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 3 of 32             PageID 9




Landlord’s lien held by the State of Mississippi pursuant to Mississippi Code

Annotated 87-1-55. Attached hereto as Exhibit A.

         1. Mr. Burrell has farmed certain lands in Sunflower County

            ( Parchman Prison Ground ) Mississippi pursuant to contract with the

            State of Mississippi containing approximately 838 acres for a period


            of EIGHT YEARS. Said rental payment is due by December 1st of

            each crop year. Said contract is attached hereto as Exhibit B.


         2. On or about September 26, 2019 Petitioner Burrell entered into a crop

            marketing contract with a Tennessee corporation name Indigo Ag

            located at 50 South B.B. King Blvd, Memphis, Tennessee 38103. This

            agreement was for the delivery of 5 (10,000 bushel) contracts of # 2

            yellow soybeans. The contracts with Indigo Ag are attached hereto as

            collective Exhibit C.


         3. Moreover, on or about September 30, 2019 Petitioner received a

            telephone call from an Indigo Ag employee named Amber Blair

            who inquired, among other things as to whether there were any

            existing liens that Petitioner may have had on the 2019 soybean crop

            and methods of payment to Mr. Burrell. Petitioner Burrell explained

            to Ms. Blair that he would reach out to officials at the State of



2
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 4 of 32        PageID 10




            Mississippi regarding setting up communication as to how to facilitate

            the payments from Indigo to the State of Mississippi. Petitioner

            Burrell did in fact communicate with State of Mississippi officials,

            advising them of his arrangement and informing them of his

            agreement with Indigo and providing Indigo. The requisite

            information necessary to facilitate payments. There was also a

            subsequent E-Mail correspondence between Your Petitioner and Ms.

            Mary Gammel on October 4, 2019 wherein, they discussed the State

            of Mississippi’s Landlord Lien and paying the rental amount of $

            89,604.00 owning to the state of Mississippi in satisfaction of the

            Landlord lien and that rent was to be paid to Mississippi State. The

            October 4, 2019 email attached hereto as Exhibit D shows that Ms.

            Gammel spoke to Mississippi officials on October 3, 2019. See

            attached Exhibit D.


         4. Your Affiant does herein acknowledges that he has not been able to

            complete the harvesting of his 2019 soybean crop but is now

            convinced that he will not be able to deliver the total contract amount

            herein referenced of 50,000 bushels.


         5. On or about November 20, 2019, Your Affiant called the Indigo Ag

            office in Memphis and indicated that Your Petitioner wanted to sell

 3
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 5 of 32              PageID 11




              the referenced soybean in order to satisfy the rental payment

              ($89,000) to Mississippi State. However, Petitioner was told by Mr.

              Mcclain at the Indigo Company that there was a penalty of

              approximately $48,000 that would have to be taken out of the rental

              payment to Mississippi State to satisfy the referenced venalities.


        6. Subsequently counsel for Indigo sent a letter detailing Indigo’s intention

        to impose a cancellation penalty and make consequent deductions from

        funds otherwise owning to the State of Mississippi for their rental. See

        Attached Exhibit E. Exhibit E demonstrates the immediacy of Petitioner’s

        need for intervention by this court to prevent the irreparable harm that would

        certainly ensue to Petitioner from the disregarding of the right of the

        Landlord.

        7.    Your Affiant maintains that his contract with the State of Mississippi

        will be revoked and canceled if Indigo Ag does not honor the landlord lien

        to the State of Mississippi and that his ability to continue his farming career

        will be lost if Indigo Ag is allowed to withhold any rental funds otherwise

        owing to satisfy the lien for the 2019 crop year to Mississippi State.

        Moreover,

     8. Additionally, Your Affiant is eligible to receive approximate $42,000 from

        the United Stated Department of Agriculture which is otherwise available to


 4
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 6 of 32          PageID 12




       all soybean farmers who are declared at risk from any tariffs involving the

       United State and China. This payment is expected by January 15, 2020. See

       Exhibit Marked as F.

       9. Your Petitioner avers that attached hereto is the recorded priority landlord

       lien of the State of Mississippi as Exhibit G.



                                   ARGUMENT


       Upon the facts of this case, a permanent injunction should be issued.

       The four factors to be considered by the court are as follows:

 1. A substantial likelihood of success on the merits;

 2. Irreparable injury if the injunction is not issued;

 3. The threatened injury outweighs whatever harm the issuance of an injunction

 may cause the opposing party; and

 4. The injunction would not be adverse to the public interest. McDonald’s Corp. v.

 Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); Shatel Corp. v. Mao Ta Lumber

 and Yacht Corp., 697 F.2d 1352, 1354-55 (11th Cir. 1983); Canal Authority, 489

 F.2d at 572; Simon v. Culverhouse, 609 F. Supp. 1050, 1051 (S.D. Fla. 1985).

       We consider, in turn, each of the elements of this standard, as applied to the



 5
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 7 of 32             PageID 13




 facts of this case.

 .      The Public Interest Will Be Served By Issuance of the Injunction

        The standard for a preliminary injunction is essentially        the same as for

 a permanent injunction," except that a plaintiff must show actual success for a

 permanent injunction, rather than simply a likelihood of success on the merits.

 Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12, 107 S. Ct. 1396, 94

 L. Ed. 2d 542 (1987); see Am. Civil Liberties Union of Ky. v. McCreary Cnty., 607

 F.3d 439, 445 (6th Cir. 2010). In addition, when a plaintiff seeks a permanent

 injunction, "[a]n evidentiary hearing typically is required before an injunction

 may be granted, but a hearing is not necessary where no triable issues of fact are

 involved." United States v. Miami Univ., 294 F.3d 797, 815 (6th Cir. 2002) (citing

 United States v. McGee, 714 F.2d 607, 613 (6th Cir. 1983)). Backpage.com, LLC

 v. Cooper, 2013 U.S. Dist. LEXIS 43852, *2-3, 2013 WL 1249063

        Pursuant to Tennessee case law, there are four factors to be considered by a

 trial court in deciding whether to issue a temporary injunction:

        a. the threat of irreparable harm,

        b. the balance between the harm to be prevented and the injury to be

 inflicted if the injunction issues,

        c. the probability that the applicant will succeed on the merits, and

        d. the public interest.

 6
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 8 of 32             PageID 14




        With respect to permanent injunctive relief, the analysis differs somewhat

 as, in the typical situation; the court has ruled in favor of the applicant on the

 merits and must determine whether permanent injunctive relief is an appropriate

 remedy. Curb Records, Inc. v. McGraw, 2012 Tenn. App. LEXIS 670, *1, 2012

 WL 4377817

        We consider, in turn, each of the elements of this standard, as applied to the

 facts of this case.

        (1.)   Substantial Likelihood of Success on the Merits

        Petitioner has presented a statute (Mississippi Code Annotated 89-7-51)

        which provided in pertinent parts that:


        “Every  lessor of land shall have a lien on the agricultural products of
        the lease premises, however, and by whosoever produced, to secure the
        payment of the rent and of money advanced to the tenant…”



        As noted above, Tennessee also has such a statute located at Tennessee

 Code Annotated 66-12-101 Exhibit B stating:

        That A landlord and one controlling land by lease or otherwise shall
        have a lien on all crops grown on the land during the year for the
        payment of the rent for the year, whether the contract of rental be
        verbal or in writing, and this lien shall inure to the benefit of the
        assignee of the lienor.




 7
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 9 of 32             PageID 15




        Therefore, it is clear from the reading of this statute that the State of


 Mississippi, as the landlord, has a superior interest in the agricultural product and

 it’s resulting cash proceeds. The proof presented at this hearing demonstrates the

 actual success on the merits of Petitioner Burrell in that the landlord’s lien of both

 Mississippi and Tennessee are well established regarding the priority of the

 landlord’s lien. Both the Mississippi and the Tennessee statutes clearly indicate

 the priority of the landlord lien.

       (2) Irreparable Injury if the Injunction is Not Issued

          With regard to irreparable harm, Petitioner will suffer the unlawful default

 and resulting loss of his leasehold interest with the State of Mississippi. As

 recognized by Congress as a military veteran eligible for special benefits as

 codified under 7 CFR beginning in the Farming industry , the new and beginning

 farmers as codified at 7 CFR Farm program and a socially disadvantaged Farmer

 for whom the loss of a lease would have long ranging detrimental implications.

 there can be no doubt that Plaintiffs will suffer irreparable injury if Defendant in

 this action are permitted to continue to engage in their sanctions and charges

 Plaintiff will lose the source of his livelihood .It is his sole means of livelihood,

 this eight year lease and its corresponding 838 acres provides Petitioners means of

 income since he has been honorably discharged from the military. It is widely

 recognized that conduct such as Defendant’s inflicts irreparable injury upon

 8
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 10 of 32            PageID 16




 Plaintiffs because Defendant’s actions will lead immediately to the loss of an

 irreplaceable leasehold interest and substantial economic injury and damage to

 Plaintiff . The letter from the State of Mississippi attached hereto as Exhibit C

 demonstrates the economic impact at issue for Petitioner Burrell.

       (3) The Threatened Injury Outweighs Whatever Harm the Issuance of

 an Injunction May Cause the Opposing Party

       The next factor to be considered by this court is whether or not the balance

 of hardships tips in favor of Plaintiffs. As has been demonstrated above, the harm

 to Plaintiffs, absent an injunction, would be irreparable. The inconvenience to

 Respondent Indigo , upon issuance of the permanent Injunction, would be merely

 economic, consisting primarily, if not entirely, of a reamortization of Petitioner’s

 indebtedness. Given the probable outcome of this action; this is a loss that

 Defendant may justifiably be called upon to bear. See Corning Glass Works v.

 Jeannette Glass Co., 308 F. Supp. 1321, 1328, 164 U.S.P.Q. (BNA) 435 (S.D. N.Y.

 1970), opinion aff’d, 432 F.2d 784, 167 U.S.P.Q. (BNA) 421 (2d Cir. 1970. A

 viable economic alternative for Indigo could exist in the form of an opportunity for

 Mr. Burrell to re-amortize the outstanding debt. Re-amortization of Mr. Burrell’s

 indebtedness creates a delay to Indigo, however, a delay to Indigo is nowhere near

 the extent of the damage Indigo as to the grievous losses stemming from a total

 default in his leasehold interest (868 acres) with the State of Mississippi that would


 9
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 11 of 32                     PageID 17




 be incurred by the Petitioner Burrell. .       Moreover, the letter to Mr. Burrell from

 the state of Mississippi makes it abundantly clear that Mr. Burrell will indeed be

 ousted from the only farmland for which his livelihood depends upon. The

 threatened injury to Plaintiffs far outweighs whatever harm the issuance of an

 injunction may cause Defendant.

       To be sure, Mr. Burrell, as being (a) a member of a minority class and (b) a

 person who has served this country (veteran) is considered by Congress as

 someone being eligible to certain provision of the special remedies that congress

 instructed the Department of Agriculture (FSA-Farm Service Agency) to safeguard

 under & U.S.C Section 2501e (2) of the Food, Agriculture, Conservation and

 Trade Act of 1990, as amended, as follows:

       The term “Socially Disadvantaged Farmer” is defined in previous

 legislation, Section 2501e (2) of the Food, Agriculture, Conservation and Trade

 Act of 1990 (7 USC 2279e (2).

       A socially disadvantaged Farmer or Rancher is a farmer or rancher who has been
       subjected to racial or ethnic prejudices because of their identity as a member of a group
       without regard to their individual qualities. This term means a farmer or rancher who is a
       member of a socially disadvantaged group. Specifically, a group whose members have
       been subjected to racial or ethnic prejudice because of their identity as members of a
       group without regard to their individual qualities. Those groups include African
       Americans, American Indians or Alaskan natives, Hispanics and Asians or Pacific
       Islanders.
       Likewise:

       While FSA is fully committed to all farmers and ranchers, there is a special focus on the
       particular credit needs of farmers and ranchers who are in their first 10 years of operation.
       Each year, FSA targets a portion of its lending by setting aside a portion of all loan funds


 10
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 12 of 32                PageID 18



       for financing beginning farmer and rancher operations. With the single exception of the
       Direct Farm Ownership Down Payment Loan, the Beginning Farmer classification is not
       related to a type of loan program; it references a specific

       Practitioner Burrell was granted an EIGHT YEAR lease agreement from the

 State of Mississippi and has a remaining SEVEN YEARS on his contract with the

 State of Mississippi. Moreover, he has no other leases for which he can continue

 his farming career and therefore will suffer grievous losses if this requested

 permanent injunction is not granted.

       It is widely recognized that conduct such as Defendant’s inflicts irreparable

 injury upon Plaintiffs because Defendant’s actions will lead immediately to the

 loss of an irreplaceable leasehold interest and substantial economic injury and

 damage to Plaintiff. The equities also weigh in this direction as Respondent Indigo

 had prior knowledge in October of 2019 of the Mississippi crop and landlord lien.

 See attached Exhibit D (Emails from Indigo indicating knowledge of the

 Mississippi landlord and contact with the Mississippi landlord)

       (4) The Public Interest Will Be Served By Issuance of the Injunction

       When considering whether to grant injunctive relief, the courts examine and

 consider the public interest. See McDonald’s Corp. v. Robertson, 147 F.3d 1301,

 47 U.S.P.Q.2d (BNA) 1545, 41 Fed. R. Serv. 3d 455 (11th Cir. 1998); All Care

 Nursing Service, Inc. v. Bethesda Memorial Hosp., Inc., 887 F.2d 1535, 1537, 15

 Fed. R. Serv. 3d 535 (11th Cir. 1989). Congress has expressed the public interest



 11
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 13 of 32                   PageID 19




 in the socially disadvantaged farmer legislation and rulemaking codified at

 Section 2501e (2) of the Food, Agriculture, Conservation and Trade Act of 1990 (7

 USC 2279e (2).

       A socially disadvantaged Farmer or Rancher is a farmer or rancher who has been
       subjected to racial or ethnic prejudices because of their identity as a member of a group
       without regard to their individual qualities. This term means a farmer or rancher who is a
       member of a socially disadvantaged group. Specifically, a group whose members have
       been subjected to racial or ethnic prejudice because of their identity as members of a
       group without regard to their individual qualities. Those groups include African
       Americans, American Indians or Alaskan natives, Hispanics and Asians or Pacific
       Islanders.



       It is without doubt that congress considered the need for new and beginning

 farmers and ranchers―such as Petitioner Burrell―and their corresponding

 livelihood and viability when it’s enacted the special remedies favoring beginning

 and veteran farmers when it authorized the Department of Agriculture (FSA) to

 extend credit and loan benefits to these individuals. Accordingly, the interest of

 the nation―inherent in these congressional provisions―and public will be served

 if this court grants Practitioner Burrell this Permanent Injunction.

                                     CONCLUSION

       The relief sought by this Motion for injunctive relief, Permanent Injunction,

 serves the public interest , the goals of Congress enacted in the socially

 disadvantaged farmer legislation and the Landlord lien statutes of Mississippi and

 Tennessee.


 12
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 14 of 32             PageID 20




                            CAUSES OF ACTION

       Petitioner Burrell realleges and incorporates all of the foregoing above as

 though fully set forth verbatim herein. The claims herein are alleged in the

 alternative and in addition to each other.

       Comes now Petitioner Burrell and brings suit against Indigo Ag for Breach

 of Contract and for Intentional and Negligent Interference with Business

 Relationship.

                                   Count I

       INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIP

       Indigo has intentionally interfered with the business relationship between

 the State of Mississippi and Cameron Burrell.


       One who intentionally and improperly interferes with another's prospective

 contractual relation (except a contract to marry) is subject to liability to the other

 for the pecuniary harm resulting from loss of the benefits of the relation, whether

 the interference consists of

 (a) inducing or otherwise causing a third person not to enter into or continue the
 prospective relation or
 (b) preventing the other from acquiring or continuing the prospective relation.

 13
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 15 of 32                     PageID 21




 (emphasis added).

 Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 700, 2002 Tenn. LEXIS 154, *18
        Specifically, the elements of the tort and burden-of-proof requirements, as originally
 adopted by several jurisdictions, included: (1) the existence of a business relationship or
 expectancy (not necessarily contractual); (2) knowledge by the interferer of the relationship or
 expectancy; (3) an intentional act of interference; (4) proof that the interference caused the
 harm sustained; and (5) damage to the plaintiff. Id. at 645 n.3 (quoting Quality Auto Parts Co.,
 876 S.W.2d at 823).

 Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 699, 2002 Tenn. LEXIS 154, *16

        Indigo, Inc has improperlyintentionally interfered with the business

 relationship between the State of Mississippi and Cameron Burrell preventing

 Cameron burrell from continuing the business relationship with the State of

 Mississippi thereby causing substantial and severe pecuniary loss and harm to

 Cameron Burrell whereby Cameron Burrell has suffered the loss of the benefit of

 the relationship.

                                       COUNT II

  NEGLIGENT INTERFERENCE WITH BUSINESS RELATIONSHIP

        Indigo has improperly negligently interfered with the business relationship

 between the State of Mississippi and Cameron Burrell preventing Cameron burrell

 from continuing the business relationship with the State of Mississippi thereby

 causing substantial and severe pecuniary loss and harm to Cameron Burrell

 whereby Cameron Burrell has suffered the loss of the benefit of the relationship.c



 14
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 16 of 32         PageID 22




                                        COUNT III

                                 BREACH OF CONTRACT

       Indigo was fully advised that the State of Mississippi had a Landlord's lien

 on Cameron Burrell's crop. Indigo employees and agents discussed the payment of

 the Landlord's lien with Mr. Burrell When Indigo did receive the proceeds of the

 crop yield, Indigo refused and failed to pay the Landlord's lien thereby causing

 substantial and severe economic injury to Cameron Burrell. There existed a

 contract between Cameron Burrell and Indigo for Indigo to pay the Landlord's lien.

 Indigo breached that contract. As a result of Indigo's breach, Cameron Burrell has

 suffered grievous substantial economic injury and losses

                                                       Respectfully Submitted




                                                      Paul A. Robinson Jr. #014464
                                                       3749 Marty Street
                                                       Memphis, TN 38109
                                                      Telephone (901) 649-4053
                                                       Fax (901) 328-1803




 15
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 17 of 32   PageID 23




 16
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 18 of 32   PageID 24 FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 19 of 32  PageID 25 FILED
                                                                  ELECTRONICALLY
                                                                   2020 Jan 13 12:48 AM
                                                                    CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 20 of 32  PageID 26 FILED
                                                                  ELECTRONICALLY
                                                                   2020 Jan 13 12:48 AM
                                                                    CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 21 of ELECTRONICALLY
                                                                  32 PageID 27 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 22 of ELECTRONICALLY
                                                                  32 PageID 28 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 23 of ELECTRONICALLY
                                                                  32 PageID 29 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 24 of ELECTRONICALLY
                                                                  32 PageID 30 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 25 of ELECTRONICALLY
                                                                  32 PageID 31 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 26 of ELECTRONICALLY
                                                                  32 PageID 32 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 27 of ELECTRONICALLY
                                                                  32 PageID 33 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 28 of 32   PageID 34 FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 29 of ELECTRONICALLY
                                                                  32 PageID 35 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 30 of ELECTRONICALLY
                                                                  32 PageID 36 FILED
                                                                  2020 Jan 13 12:48 AM
                                                                   CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 31 of 32  PageID 37 FILED
                                                                  ELECTRONICALLY
                                                                   2020 Jan 13 12:48 AM
                                                                    CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-1 Filed 01/16/20 Page 32 of 32  PageID 38 FILED
                                                                  ELECTRONICALLY
                                                                   2020 Jan 13 12:48 AM
                                                                    CLERK OF COURT
